Case 3:18-cv-01708-VLB Document 36-7 Filed 07/26/19 Page 1 of 5




                 EXHIBIT 4
             Case 3:18-cv-01708-VLB Document 36-7 Filed 07/26/19 Page 2 of 5




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT

HUNTINGTON TECHNOLOGY FINANCE,                              CIVIL ACTION NO. 3:18-cv-01708-VLB
INC., f/k/a MACQUARIE EQUIPMENT
FINANCE, INC., f/k/a MACQUARIE
EQUIPMENT FINANCE, LLC,

                       Plaintiff,

               vs.

GARETT ALAN NEFF a/k/a GARY NEFF,                          July 26, 2019
JOHN MARK SCHMID,
and DAVID KARL SCHMID,

                       Defendants,


                   DECLARATION OF GARETT ALAN NEFF IN SUPPORT
              OF DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT

       Pursuant to 28 U.S.C. § 1746, I, Garett Alan Neff, hereby declare under penalty of perjury that

the following is true and correct:

        1.     I am an individual with a home address in the State of Connecticut.

       2.      The defendants in this action, John Schmid, David Schmid and I, are members of Garage

Media, LLC ("GMCT"), a Connecticut limited liability company that was formed on or about January

15, 2009.

       3.      GMCT is the sole member of Garage Media NY LLC ("GMNY"), a New York limited

liability company that was formed on or about October 5, 2010.

       4.      GMNY was formed for the purpose of owning and operating a Mediamesh sign (the

"Sign") on the Port Authority Bus Terminal in New York City.

       5.      In order to finance the purchase and installation of the Sign, on October 26, 2010,

GMNY entered into that certain Lease No. 001 (as amended, the "Lease Documents"), dated October

                                                   1
              Case 3:18-cv-01708-VLB Document 36-7 Filed 07/26/19 Page 3 of 5




26, 2010, with the Plaintiff in this action.      GMNY borrowed $7,041,952.00 from the Plaintiff,

$1,050,000.00 of which was used to fund a security deposit to secure GMNY's obligations to the

Plaintiff.

        6.      GMNY made payments to the Plaintiff under the Lease Documents totalling

$5,522,724.81. Approximately $490,141.82 of this amount was on account of sales taxes collected by

the Plaintiff for payment to the applicable government entities. In addition, the Plaintiff applied the

above-described $1,050,000.00 security deposit to GMNY's obligations under the Lease Documents.

        7.      On its federal and state tax returns, GMNY treated the Lease Documents as a financing

arrangement, in that it included the Sign as an asset on its balance sheet, included the amount due under

the Lease Documents as a liability on its balance sheet, and claimed deprecation with respect to the

Sign. GMNY provided copies of its federal and state tax returns to the Plaintiff.

        8.      In August, 2010, prior to the closing of the Lease Documents on October 26, 2010, Patty

Magrin, an employee of the Plaintiff, advised me that state and local sales taxes on the transaction were

payable on the monthly payment, to be made under the Lease Documents, rather than in a lump sum at

the time of the purchase of the Sign.

        9.     The Sign went "live" on June 10, 2010. In July, 2011, the first of a long series of system

failures with the Sign occurred. The Sign has experienced dozens of significant technical problems and

system failures. Based on, among other reasons, these system failures, design issues, and increasing

competition in the New York City advertising sign market, GMNY was unable to earn sufficient sums

from selling advertising on the Sign to service the debt due the Plaintiff and cover operating costs.

Since February, 2015, GMNY has made four payments to the Plaintiff under the Lease Documents.

        10.    Between February, 2015, and October 2, 2018, the Plaintiff did not send a written notice

to GMNY that GMNY had failed to pay any Rental Payment (as defined in the Lease Documents) or

                                                    2
              Case 3:18-cv-01708-VLB Document 36-7 Filed 07/26/19 Page 4 of 5




other amounts due under the Lease Documents.

        11.     Monthly invoices that the Plaintiff sent to GMNY from October, 2015, through March,

2018, did not include any amount due for late or default interest.

       12.      An aging report that the Plaintiff sent to GMNY on June 27, 2016, at the request of

GMNY did not state that any amount was due for late or default interest.

       13.      Prior to October 2, 2018, the Plaintiff never made a demand for payment of late or

default interest and never gave GMNY any indication or notice that the Plaintiff asserted that default or

late interest was payable or accruing.

       14.      Until October 2, 2018, the Plaintiff never notified GMNY of the occurrence of an Event

of Default under the Lease Documents or sought to exercise it remedies under Paragraph 18 of the Lease

Agreement.

       15.      I declare under penalty of perjury of the laws of the United States that the foregoing is

true and correct to the best of my knowledge and information.




                                 [SIGNATURE FOLLOWS ON NEXT PAGE]




                                                    3
            Case 3:18-cv-01708-VLB Document 36-7 Filed 07/26/19 Page 5 of 5




       Dated this 25 day of July, 2019, in New York, New York.




                                                                                          Gfil~       ~L
                                                                                                      1

       STATE OF NEW YORK
                           1                                                  ss:
       COUNTY OF         .j u.J/DI k_

                                                                   'vi
       Before me, the undersigned, this~ day of                                     JUf
                                                             U , 2019, personally appeared, known to
me to be the person whose name is subscribed to the ~nstrument, and acknowledged that she
executed the same for the purposes therein contained as her free act and deed.

In witness whereof, I hereunto set my hand.

                                 ,,,,111111111,,,
                                    M C~,,,,
                       ,,,,~'''\~~-........ u.'',~                 66       ~
                                                                                 ~I /y'J
                                                                               ,!~
                                                                                           ~!ilr-
                      ~ c, ,•~O i AR y ·. (' ~                           -~-=&-"'"""')/
                                                                                      ~-'--"-
                                                                                         /C_,_____________"-c-
                                                                                                 _ _ _ _ _ _ _ _ _ _ _ _ __

                    g~./                                ····.~%    ~ Public/Commissioner of the Superior Court
                    :=(.):NO. 01CR6236550 ·.. >'              =:                                Cl/
                   =<,    li0i%tr~'o"u::'~/J                             bp 1o>J'P3
                      '/ ,_;, ··.. .ou sl-' C,.. ·~.•,o~$'.:;:-
                     '/ cJ\."·
                         ~11 1J-~
                            11
                                     ········ ··--t1"'"' ,,
                                     0 F N \:: , ,,,,,
                              1111
                                     ,1111111111 11 '




                                                                             4
